DETAILED ACTION
This action is in response to the amendment dated 5/9/2022.  Claim 1 is currently amended.  Claims 19 and 25 have been canceled.  No claims have been newly added.  Presently, claims 1-18, 20-24 and 26-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Claim Rejections under 35 U.S.C. 103 section on pages 9-11 of the response filed 5/9/2022, with respect to the rejection(s) of claim(s) 1, 9 and 10 under 35 U.S.C. 103 as being unpatentable over Sanzone et al. (US 20100171308) in view of Vallee (US 7063359) have been fully considered and are persuasive.  It is considered that the amendment to claim 1 to recite a circumferential bank defining a maximum diameter outer wall of the retainer ring wherein the maximum diameter outer wall directly contacts the interior wall of the supply passage with an interference fit overcomes the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Sanzone et al. (US 20100171308) in view of Vallee (US 7063359)  as provided in the Office action dated 2/16/2022.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied reference to Olson (US 5230539) in combination with the Sanzone et al. reference and the Vallee reference.
It is considered that the Olson reference (US 5230539) teaches a quick connect tube coupling having a retainer ring (30) having a circumferential band (second end portion 30b) defining a maximum diameter outer wall of the retaining ring (the second end portion 30b of the sleeve is formed having an outer diameter which is slightly larger than the inner diameter of the first stepped bore portion 12; Olson: col. 3, lines 57-60) wherein the maximum diameter outer wall directly contacts the supply passage (12) with an interference fit (the enlarged diameter second end portion 30b and the teeth 31 provide a press-fit frictional engagement of the sleeve 30 within the first stepped bore portion 12 to secure the sleeve 30 to the body 11; Olson: col. 3, line 66 to col. 4, line 2).  Therefore, it is considered that the Olson reference addresses applicant’s concerns and claim language relating to a circumferential bank defining a maximum diameter outer wall of the retainer ring wherein the maximum diameter outer wall directly contacts the interior wall of the supply passage with an interference fit (a press-fit frictional engagement).

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Drawings
The drawings were received on 8/26/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanzone et al. (US 20100171308) in view of Olson (US 5230539) in view of Vallee (US 7063359).
Regarding claim 1, the Sanzone et al. reference discloses a valve assembly (20) comprising a valve body (considered the combination of elements 22 and 30) defining a supply passage (considered the opening through elements 22 and 30 that lead to the valve member 28 wherein the opening supports elements 32, 42, 44, 46, 50 and 48), the supply passage having an interior wall (see figure 1 for the supply passage having an interior wall), a valve member (28) disposed within the valve body and configured to control fluid flow through the valve body (knob 26 may be rotated to turn a valve 28 and control the flow of water to the outlet 24; see paragraph [0011], lines 4-5), a valve handle (knob 26) operably coupled with the valve member whereby rotation of the valve handle about an axis of the supply passage moves the valve member (see figure 1 for the axis of rotation of the knob 26 and the valve member 28 being along the axis of the supply passage); a coupling cartridge (considered the combination of 32, 34, 42 and 44) positioned at least partially within the supply passage of the valve body (see figure 1), the coupling cartridge including a retainer ring (32) having an outer wall, wherein the outer wall of the retainer ring directly contacts the interior wall of the supply passage (see figure 1) with a threaded connection (see figure 1), a gripper ring (42) defining an opening (the tube 56 is received within the opening of the gripper ring 42 as shown in figure 2), the gripper ring including a base wall (considered the flat portion of the ring 42 that is received between the retainer ring 32 and the backer ring 44) and an inner projection (58) extending from the base wall into the opening of the gripper ring, a backer ring (44) coupled to the retainer ring (it is considered that the backer ring 44 is coupled to the retainer ring 32 through body element 30) and wherein the gripper ring is positioned between the retainer ring and the backer ring (see figure 1 for the gripper ring 42 to be positioned between the retainer ring 32 and the backer ring 44).
Firstly, the Sanzone et al. reference does not disclose wherein the retainer ring includes a circumferential band defining a maximum diameter outer wall of the retainer ring wherein the maximum diameter outer wall directly contacts the supply passage with an interference fit. 
However, the Olson reference teaches a quick connect tube coupling having a retainer ring (30) having a circumferential band (second end portion 30b) defining a maximum diameter outer wall of the retaining ring (the second end portion 30b of the sleeve is formed having an outer diameter which is slightly larger than the inner diameter of the first stepped bore portion 12; Olson: col. 3, lines 57-60) wherein the maximum diameter outer wall directly contacts the supply passage (12) with an interference fit (the enlarged diameter second end portion 30b and the teeth 31 provide a press-fit frictional engagement of the sleeve 30 within the first stepped bore portion 12 to secure the sleeve 30 to the body 11; Olson: col. 3, line 66 to col. 4, line 2). 
The substitution of one known element (the use of a circumferential band defining a maximum diameter outer wall to secure the retainer ring in a press-fit frictional engagement (an interference fit) to the body as shown by the Olson reference) for another (the threaded connection between the retainer ring and the body as shown by the Sanzone et al. reference) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the connection between the retainer ring and the body being a circumferential band defining a maximum diameter outer wall to provide an interference fit between the retainer ring and the body of the Sanzone et al. reference would have yielded predictable results, namely, a securement between the retainer ring and the body to prevent the retainer ring from being withdrawn.
It is considered that the combination of the Sanzone et al. reference and the Olson reference to secure the retainer ring to the body by a circumferential band having a maximum diameter outer wall that is in a press-fit frictional engagement (an interference fit) (as taught by the Olson reference) would provide torsional frictional resistance to relative rotational movement between the retainer ring and the valve body about the axis is greater than torsional resistance to the rotation of the valve handle since the valve handle (Sanzone et al.: knob 26) would need to be rotated in order to operate the valve assembly.
Secondly, the Sanzone et al. reference of the combination of the Sanzone et al. reference and the Olson reference does not disclose wherein the gripper ring includes a plurality of internal tabs.
However, the Vallee reference teaches a quick coupling device comprising a retainer ring (4), a gripper ring (12) and a backer ring (8) wherein the retainer ring and the backer ring are coupled together (by a known clip-fastening technique; col. 3, lines 13-15) and the gripper ring (12) includes a plurality of teeth (13) for catching an retaining the end of a pipe (1) and wherein the retainer ring (4) includes a relief (5) constituting a serrated tang in order to anchor the retainer ring (4) to the bore (2) of the element (3) so that the retainer ring (4) is prevented from being withdrawn (col. 3, lines 2-7).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the gripper ring of the Sanzone et al. reference of the combination of the Sanzone et al. reference and the Olson reference as being a plurality of teeth as taught by the Vallee reference in order to provide additional tabs to catch the end of the insertable tube.
Thirdly, the Sanzone et al. reference of the combination of the Sanzone et al. reference, the Olson reference and the Vallee reference does not disclose a center support positioned radially inwardly of the coupling cartridge and adapted to be inserted into the supply line wherein the center support extends through the opening of the gripper ring whereby the valve assembly is adapted to grip the supply line between the center support and the internal tabs of the gripper ring.
However, the Vallee reference teaches a quick coupling device comprising coupling cartridge including a retainer ring (4), a gripper ring (12) and a backer ring (8) and wherein a center support (15) is positioned radially inwardly of the coupling cartridge and adapted to be inserted into the pipe (1) wherein the center support extends through the opening of the gripper ring (12) wherein the pipe (1) is gripped between the center support (15) and the gripper ring (12) (see figure 3) wherein the center support (15) supports the pipe (1) in order to limit radial deformation of the pipe (1) (col. 4, lines 56-64).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve assembly of the Sanzone et al. reference of the combination of the Sanzone et al. reference, the Olson reference and the Vallee reference with a center support as taught by the Vallee reference in order to support the tube to limit any radial deformation of the tube.
In regards to claim 9, the combination of the Sanzone et al. reference, the Olson reference and the Vallee reference discloses a sealing ring (Sanzone et al.: 46, 48) wherein the sealing ring is adapted to have the supply line (Sanzone et al.: tube 56) inserted therethrough, wherein the center support extends through the sealing ring (Vallee: the center support 15 extends through a sealing ring 10 and into the opening of the pipe 1), and wherein one end of the center support has radially outwardly extending flange (Valle: 16) engaged with an axially facing shoulder of the valve body (Vallee: considered the shoulder of the annular step 20) and an opposite end of the center support extends axially outward of the valve body (Vallee: see figure 2 for the end of the center support 15 extends axially outward of the valve body).  
In regards to claim 10, the Sanzone et al. reference of the combination of the Sanzone et al. reference, the Olson reference and the Vallee reference does not disclose wherein the retainer ring comprises at least one groove on the outer wall and the backer ring comprises at least one tang configured to snap-fit with the at least one notch of the retainer ring.  
However, the Vallee reference teaches a retainer ring (4) having at least one groove (see figure 3) on an outer wall and the backer ring (8) having a projection that is received within the groove on the outer wall of the retainer ring (4) (see figure 3) so that the retainer ring (4) is held by force inside the backer ring (8) using a known clip-fastening technique (col. 3, lines 13-15).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to secure the retainer ring to the backer ring of the Sanzone et al. reference of the combination of the Sanzone et al. reference, the Olson reference and the Vallee reference by utilizing a groove on an outer wall of the retainer ring and a projection of the backer ring is received within the groove of the retainer ring as taught by the Vallee reference in order to hold the retainer ring to the backer ring by force by a known clip-fastening technique.
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).  Therefore, it would have been obvious to try a snap-fit connection between the projection of the backer ring and the groove of the retainer ring.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanzone et al. (US 20100171308) in view of Olson (US 5230539) in view of Vallee (US 7063359) as applied to claim 1 above, and further in view of Hosono et al. (US 6447019).
In regards to claim 2, the Sanzone et al. reference of the combination of the Sanzone et al. reference, the Olson reference and the Vallee reference does not expressly disclose wherein the retainer ring comprises a first coupler and a second coupler, the first coupler defining the outer wall of the retainer ring.
However, the Hosono et al. reference teaches a joint assembly having a cartridge assembly (considered element 20 which includes the combination of elements 26, 28, 30, 36, 34 and 38) having a retainer ring (considered the combination of element 36 and 38) having a first coupler (38) and a second coupler (36) with the first coupler defining the outer wall of the retainer ring (see figure 3 for the element 38 forming an outer wall that interacts with the tube 14) in order to activate the secure mechanism for securing a tubing within the joint assembly.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the retainer ring of the Sanzone et al. reference of the combination of the Sanzone et al. reference, the Olson reference and the Vallee reference as being a first coupler and a second coupler as taught by the Hosono et al. reference wherein the first coupler forms an outer wall of the retainer ring in order to permit the retainer ring to be formed of multiple materials (Hosono et al.: element 36 is made from resin and element 38 is made of metal; see col. 3, lines 42-46) so that a desired structural integrity of the retainer ring can be achieved.
In regards to claim 3, the combination of the Sanzone et al. reference, the Olson reference, the Vallee reference and the Hosono et al. reference discloses wherein the first coupler (Hosono et al.: 38) comprises metal (Hosono et al.: see col. 3, lines 42-46).
In regards to claim 4, the combination of the Sanzone et al. reference, the Olson reference, the Vallee reference and the Hosono et al. reference discloses wherein the second coupler (Hosono et al.: 36) comprises polymer (Hosono et al.: see col. 3, lines 42-46).

Claims 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanzone et al. (US 20100171308) in view of Olson (US 5230539) in view of Vallee (US 7063359) as applied to claim 1 above, and further in view of Phillips et al. (US 20190219207).
In regards to claim 2, the Sanzone et al. reference of the combination of the Sanzone et al. reference, the Olson reference and the Vallee reference does not expressly disclose wherein the retainer ring comprises a first coupler and a second coupler, the first coupler defining the outer wall of the retainer ring.
However, the Phillips et al. reference teaches a coupling assembly (10) having a gripper ring (28) and a retainer ring (cap 32) wherein the retainer ring (cap 32) includes a first coupler (considered the portion of the cap 32 that includes the surface 82 and the groove 58) and a second coupler (wiper 34) with the first coupler defining the outer wall (at 64 and 60) of the retainer ring wherein the second coupler (wiper 34) cleans the surface of the conduit (14, 18) to help provide a better seal between the coupling assembly and the conduit (14, 18) (see paragraph [0025], lines 14-18).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the retainer ring of the Sanzone et al. reference of the combination of the Sanzone et al. reference, the Olson reference and the Vallee reference as having a first coupler and a second coupler as taught by the Phillips et al. reference in order to permit the second coupler to clean the surface of an inserted conduit to help provide a better seal between the coupling cartridge and the inserted conduit.
In regards to claim 4, the Phillips et al. reference of the combination of the Sanzone et al. reference, the Olson reference, the Vallee reference and the Phillips et al. reference discloses wherein the second coupler (Phillips et al.: 34) comprises a polymer (Phillips et al.: the wiper 34 may be made of a material having propylene and ethylene propylene diene monomer or a thermoplastic elastomer material; see paragraph [0036]).
In regards to claim 5, the Phillips et al. reference of the combination of the Sanzone et al. reference, the Olson reference, the Vallee reference and the Phillips et al. reference disclose wherein the first coupler and the second coupler (Phillips et al.: wiper 34) are coupled together by overmolding (Phillips et al.: the wiper 34 is over-molded onto the cap 32; see paragraph [0036]).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanzone et al. (US 20100171308) in view of the Olson reference (US 5230539) in view of Vallee (US 7063359), as applied to claim 1 above, in view of Wright (US 20150323112).
In regards to claim 6, the Sanzone et al. reference of the combination of the Sanzone et al. reference, the Olson reference and the Vallee reference discloses wherein an inlet end of the body (Sanzone et al.: considered the left-hand end of the body 30 in figure 1) and an internal shoulder (Sanzone et al.: considered the shoulder of the body 30 proximate the seal 48) and wherein the coupling cartridge is axially positioned between the internal shoulder and the inlet end (Sanzone et al.: see figure 1).
The Sanzone et al. reference of the combination of the Sanzone et al. reference, the Olson reference and the Vallee reference does not expressly disclose wherein the inlet end of the body is crimped.
However, the Wright reference teaches a push-fit pipe coupling wherein a coupling cartridge (considered the combination of elements 31, 27, 28, 26 and 25) that is secured within a passage of a body (2) by a crimped end (24) and a shoulder (22) in order to retain the coupling cartridge in a desired position (see paragraph [0027]).
The substitution of one known element (the inlet end of the body being crimped as shown by the Wright reference) for another (the inlet end of the body being deflected inward as shown by the Sanzone et al. reference of the combination of the Sanzone et al. reference, the Olson reference and the Vallee reference) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the inlet end of the body of the Sanzone et al. reference of the combination of the Sanzone et al. reference, the Olson reference and the Vallee reference as being crimped as being taught by the Wright reference would have yielded predictable results, namely, a manner in which to retain the coupling cartridge in a desired position which would prevent inadvertent removal of the coupling cartridge.
In regards to claim 7, the Sanzone et al. reference of the combination of the Sanzone et al. reference, the Olson reference, the Vallee reference and the Wright reference disclose a seal (Sanzone et al.: 48) disposed between the backer ring and the internal shoulder of the valve body.

Allowable Subject Matter
Claims 8, 11-18, 20-24 and 26-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art of record does not disclose or suggest a valve assembly comprising a valve body and a coupling cartridge wherein the coupling cartridge includes a retainer, a gripper ring and a backer ring coupled to the retainer ring wherein the backer ring has a first end portion engaged with the retainer ring, the first end portion defining a first outer diameter, the backer ring having a second end portion opposite the first end portion with the second end portion disposed in a counterbore of the valve body, the second end portion defining a second outer diameter smaller than the first outer diameter, wherein the backer ring has a circumferential array of external projections disposed on the second end portion, and wherein the back ring defines a uniform wall thickness in combination with the other limitations of the claim.
Regarding claim 11, the prior art of record does not disclose or suggest a fluid conduit coupling cartridge having a gripper ring comprising a ring-shaped base wall, the base wall defining a circular radially inner perimeter and a circular radially outer perimeter and a solid ring of material between the circular radially inner perimeter and the circular radially outer perimeter and a plurality of lock tabs extending radially outwardly from the circular outer perimeter of the base wall wherein a radially outermost perimeter of the gripper ring is defined by the plurality of lock tabs and sections of the circular radially outer perimeter of the base wall circumferentially disposed between the plurality of lock tabs and wherein the gripper ring is positioned between the retainer ring and the backer ring so4 4276173that the plurality of lock tabs are each aligned with the plurality of notch walls and the plurality of lock tabs and the plurality of notch walls are positioned in the plurality of resist notches with the plurality of lock tabs being disposed between the plurality of notch walls and the backer ring and wherein the tangs are positioned radially outwardly of the circular radially outer perimeter of the base wall of the gripper ring in combination with the other limitations of the claim.
Regarding claim 12, the prior art of record does not disclose or suggest a fluid conduit coupling cartridge comprising a retainer ring, a gripper ring and a backer ring wherein the retainer ring includes a metal coupler and a plastic coupler overmolded to the metal coupler in combination with the other limitations of the claim.
Regarding claim 13, the prior art of record does not disclose or suggest a fluid conduit coupling cartridge comprising a retainer ring, a gripper ring and a backer ring wherein the at least one notch wall, the at least one resist notch and the at least one lock tab are substantially the same width in combination with the other limitations of the claim.
Regarding claim 14, the prior art of record does not disclose or suggest a valve assembly comprising a coupling cartridge wherein the coupling cartridge comprises a retainer ring, a gripper ring and a backer ring wherein the retainer ring is an overmolded two-piece component in combination with the other limitations of the claim.
Claims 15-18 and 20-23 depend from claim 14, either directly or indirectly, and, therefore, contain the allowable subject matter of claim 14.
Regarding claim 24, the prior art of record does not disclose or suggest a fluid conduit coupling cartridge comprising a retainer ring, a gripper ring and a backer ring wherein the retainer ring is an overmolded two-piece component in combination with the other limitations of the claim.
Claims 26-28 depend from claim 24, either directly or indirectly, and, therefore, contain the allowable subject matter of claim 24.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753